DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 03/03/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-8, 10-17  are rejected on the ground of nonstatutory  double patenting as being unpatentable over claims 1-8,10-17 of US patent 11,190,462.

Present application  17/535 608
US Patent  11,190,462 

                            Claim 1
 Communication apparatus, comprising: a host interface, which is configured to be connected to a bus of a host computer having a processor and a memory, in which a buffer is allocated for receiving a data segment; 
         a network interface, which is configured to receive from a packet communication network at least one packet stream comprising a sequence of data packets, which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and 
           packet processing circuitry, which is configured to receive the data packets from the network interface, and to map the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, to respective addresses in the buffer.




                                 Claim 1
     Communication apparatus, comprising: a host interface, which is configured to be connected to a bus of a host computer having a processor and a memory, in which a buffer is allocated for receiving a data segment;
       a network interface, which is configured to receive from a packet communication network at least one packet stream comprising a sequence of data packets, which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and 
      packet processing circuitry, which is configured to receive the data packets from the network interface, and to map the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, such that successive sequence numbers are mapped to respective addresses in the buffer that are separated by the fixed size of the slices.
                               Claim 10
              A method for data communication, comprising: allocating a buffer in a memory of a host computer for receiving a data segment; 
        receiving in a network interface controller (NIC) of the host computer from a packet communication network at least one packet stream, comprising a sequence of data packets, which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and          
      mapping the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, to respective addresses in the buffer.
                      Claim 10 
 A method for data communication, comprising: allocating a buffer in a memory of a host computer for receiving a data segment; 
receiving in a network interface controller (NIC) of the host computer from a packet communication network at least one packet stream, comprising a sequence of data packets, which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and     
        mapping the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, such that successive sequence numbers are mapped to respective addresses in the buffer that are separated by the fixed size of the slices.

              
        As seen  in the mapping above for the independent claims, the US patent  11,190,462  substantially discloses all limitations of the present application. Independent claims 1 and 10 of the instant application  much broader version of  the patent.
Dependent claims 2-8, 11-17 of the present application are identical with dependent claims 2-8 11-17 of the patent.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3,5,10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0191549 hereinafter referred to as Williams) in view of Matthews et al.  (US 10/735,339 hereinafter referred to as Matthews). 

Regarding claim 1,
Williams teaches:
“Communication apparatus, comprising: a host interface, which is configured to be connected to a bus of a host computer having a processor and a memory, in which a buffer is allocated for receiving a data segment;” (Williams [0006][0093]Fig. 5, A receiving  device comprising interface.  A processor for writing samples in buffer (i.e., there’s  a storage device). The interface communicating with the buffer located in receiving device’s system (e.g. receiving APE 126 of Fig. 5). 
“a network interface, which is configured to receive from a packet communication network at least one packet stream comprising a sequence of data packets” (Williams [0052][0042][0049], a data interface of the receiving device receiving packet stream. The packet streams received via a network as digital media packet streams. Multiple media packets sent in sequence form). 
“which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and” ( Williams Fig. 2, [0084],  the media packet comprising a packet header and plurality of divided frames. Discloses formatting information for each packet stream to include bits information. Thus, the frames in each packet will have corresponding bit size since they divided frames as shown in Fig. 2). 
“ packet processing circuitry, which is configured to receive the data packets from the network interface, and to map the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, to respective addresses in the buffer” (Williams [0093][0095][0006], the APE extracting samples from received packet streams and writing them in the buffer. The writing in the buffer is based on sequence order. Furthermore, the processor writing the same extracted samples to the same location in the buffer).
	Williams teaches sequentially transmitting packet streams,  and writing the samples of the packet stream in sequence order into the buffer. However, Williams does not teach “sequence number” and  using the “sequence number” to store them in the buffer.
Matthews teaches storing received packet into allocated buffer based on assigned packet sequence number. Thus, Matthews disclose packet sequence number, and using the packet sequence number to store the packet in the buffer (Matthews col. 9 lines 11-22). 
Both Williams Matthews teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include packet sequence number for a packet  as disclosed by Matthews, such inclusion helps to track or identify each packet within storage device based on the packet sequence number (Matthews col. 16 lines 60-68). 

Regarding claim 10,
Williams teaches:
“ A method for data communication, comprising: allocating a buffer in a memory of a host computer for receiving a data segment” (Williams [0006], A buffer in receiver device for writing extracted samples from packet stream). 
“receiving in a network interface controller (NIC) of the host computer from a packet communication network at least one packet stream, comprising a sequence of data packets,” (Williams [0052][0042][0049], a data interface of the receiving device receiving packet stream. The packet streams received via a network as digital media packet streams. Multiple media packets sent in sequence form). 
“ which comprise headers containing respective sequence numbers and data payloads containing slices of the data segment having a predefined, fixed size per slice; and (Williams Fig. 2, [0084],  the media packet comprising a packet header and plurality of divided frames. Discloses formatting information for each packet stream to include bits information. Thus, the frames in each packet will have corresponding bit size since they divided frames as shown in Fig. 2). 
“ mapping the data payloads of the data packets in the at least one packet stream, using a linear mapping of the sequence numbers, to respective addresses in the buffer.  (Williams [0093][0095][0006], the APE extracting samples from received packet streams and writing them in the buffer. The writing in the buffer is based on sequence order. Furthermore, the processor writing the same extracted samples to the same location in the buffer).
	Williams teaches sequentially transmitting packet streams,  and writing the samples of the packet stream in sequence order into the buffer. However, Williams does not teach “sequence number” and  using the “sequence number” to store them in the buffer.
Matthews teaches storing received packet into allocated buffer based on assigned packet sequence number. Thus, Matthews disclose packet sequence number, and using the packet sequence number to store the packet in the buffer (Matthews col. 9 lines 11-22). 
Both Williams Matthews teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include packet sequence number for a packet  as disclosed by Matthews, such inclusion helps to track or identify each packet within storage device based on the packet sequence number (Matthews col. 16 lines 60-68). 

Regarding claims 2, and 11,  the combination of Williams and Matthews teaches all the limitations of claims 1 and 10. 
Williams teaches:
 wherein the at least one packet stream comprises first and second redundant packet streams, containing redundant first and second copies of each slice, and” (Williams [0091][0052], the packet streams comprising two identical packet streams transmitted by a transmitter. Identical media packets are redundant media packet streams contain identical sample). 
“wherein the packet processing circuitry is configured to write the data payloads to the respective addresses via the host interface while eliminating redundant data so that the buffer contains exactly one copy of each slice of the data segment, ordered in accordance with the sequence numbers” (Williams [0052][0013], storing only one copy sample of the packet stream  into the buffer and overwriting all duplicates samples. The buffer store one sample of identical samples of the packet streams by over  writing on one another). 

Regarding claims 3 and 12, the combination of Williams and Matthews teaches all the limitations of claims 2 and 11.
Williams teaches:
“ wherein the linear mapping is defined so that the first and second copies of any given slice are both mapped to a common address in the buffer” (Williams [0013], storing identical samples of the packet streams to the same location in the buffer). 

Regarding claims 5 and 14, the combination of Williams and Matthews teaches all the limitations of claims 2 and 11.
“ wherein the data payloads comprise video data, comprising multiple data segments corresponding to frames of the video data” (Williams [0001] and Fig. 5, teaches media packets such as audio and video packets. The media packet with plurality of frames).

7.	Claims 6,7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0191549 hereinafter referred to as Williams) in view of Matthews et al.  (US 10/735,339 hereinafter referred to as Matthews), and further in view of Wu et al. (US 2015/0085863 hereinafter referred to as Wu). 

Regarding claims 6 and 15,  the combination of Williams and Matthews teaches all the limitations of claims 2 and 11.
William and Matthew do not teach:
“wherein the packet processing circuitry is configured to receive a work item from the processor indicating, for each data segment, an address of the buffer and the size of the slices, and to submit a completion report to the processor when all slices of the data segment have been written to the buffer.”
Wu teaches:
“wherein the packet processing circuitry is configured to receive a work item from the processor indicating, for each data segment, an address of the buffer and the size of the slices, and to submit a completion report to the processor when all slices of the data segment have been written to the buffer.” (Wu teaches [0036][0060][0056], teaches receiving header information comprising size of the payload and address information associated with the buffer  at which the payload will be stored. The processor also generates acknowledgement information for received packets). 
Williams, Matthews and Wu  teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Matthews to include packet header information comprising size of payload and storage address information, and to provide packet acknowledgment information as disclosed by Wu, such inclusion improves memory bandwidth utilization to processe/route the packets without accessing the corresponding payload. Furthermore, the acknowledgment information helps to control the packet retransmission  (Wu [0036][0074]). 

Regarding claims 7 and 16, the combination of Williams and Matthews teaches all the limitations of claims 1 and 10.
William and Matthew do not teach:
“wherein the at least one packet stream is transmitted in accordance with a Real-time Transport Protocol (RTP), and wherein the headers comprise an RTP header, which contains the sequence numbers”
Wu teaches:
“wherein the at least one packet stream is transmitted in accordance with a Real-time Transport Protocol (RTP), and wherein the headers comprise an RTP header, which contains the sequence numbers” (Wu [0052] teaches a real-time transport protocol header for a packet associated with channel). 
Williams, Matthews and Wu  teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Matthews to include a known Real-time Transport Protocol (RTP) for video and audio data disclosed by Wu, such inclusion is known standard designed for transmitting audio or video data the optimized for consistent delivery of live data (see https://www.techtarget.com/searchnetworking/definition/Real-Time-Transport-Protocol), and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

	Examiner’s note:  Claims 8, 9,17and 18  are examined based on effective filing data of 11/24/2019. The claims do not entitled the priority date (February 12, 2017) of parent application since the subject matters are not disclosed in the parent application. 

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0191549 hereinafter referred to as Williams) in view of Matthews et al.  (US 10/735,339 hereinafter referred to as Matthews) and further in view of Hammond (US 2020/0076521 hereinafter referred to as Hammond).

Regarding claims 8 and 17, the combination of Williams and Matthews teaches all the limitations of claims 1 and 10.
William and Matthew do not teach:
“wherein the data payloads comprise radio data, and wherein the at least one packet stream is transmitted in accordance with an enhanced Common Public Radio Interface (eCPRI).”
	Hammond teaches:
“wherein the data payloads comprise radio data, and wherein the at least one packet stream is transmitted in accordance with an enhanced Common Public Radio Interface (eCPRI)” (Hammond [0031], radio data transmission using eCPRI protocol via packet based fronthaul transport such as IP and Ethernet, and the packets comprises digitized samples along the baseband signal. As discussed above in claim 1, packets have payload since they are data).
William, Matthew, and Hammond teach packets transmission.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify William and Matthew to include eCPRI protocol for packet transmission as disclosed by Hammond, because eCPRI enable increased efficiency in 5G mobile communication network (Hammond [0031]).

9.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0191549 hereinafter referred to as Williams) in view of Matthews et al.  (US 10/735,339 hereinafter referred to as Matthews) and further in view Trainin (US 2003/0005164 hereinafter referred to as Trainin). 

Regarding claims 4 and 13,  the combination of Williams and Matthews teaches all the limitations of claims 1 and 10.
William and Matthew do not teach:
“wherein the mapping is defined such that each sequence number SN is mapped to an address equal to A + (SN - X) x B, wherein X is an initial sequence number, B is the fixed size of the slices, and A is a base address of the buffer”
Trainin teaches:
“wherein the mapping is defined such that each sequence number SN is mapped to an address equal to A + (SN - X) x B, wherein X is an initial sequence number, B is the fixed size of the slices, and A is a base address of the buffer” (Trainin [0040][0035] teaches storing received data into a buffer address that is determined based on frames sequence number, data size. The sequence number may comprise a start sequence number).
William, Matthew, and Trainin teach packets transmission.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify William and Matthew to include use the packet sequence number and data size for allocating buffer address as disclosed by Trainin, such inclusion helps to search a buffer to  determine whether there is enough space available to store received data (Trainin[0040]). 

10.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0191549 hereinafter referred to as Williams) in view of Matthews et al.  (US 10/735,339 hereinafter referred to as Matthews), and further in view Berg et al. (US 2022/0070797 hereinafter referred to as Berg).

Regarding claims 9 and 18, the combination of Williams, Hammond and Matthews teaches all the limitations of claims 8 and 17.
William, Hammond and Matthew do not teach:
“wherein the headers comprise an open radio access network (0-RAN) application layer header, and wherein the sequence numbers comprise starting physical resource block (startPrbu) values contained in the O-RAN header”
Berg suggest:
“wherein the headers comprise an open radio access network (0-RAN) application layer header, and wherein the sequence numbers comprise starting physical resource block (startPrbu) values contained in the O-RAN header” (Berg [0006][0060], suggest a radio access network (xRAN) to form an Open Ran alliance (ORAN) in wireless communication for signal transmission. Berg further discuss  physical resource block (PRB) to be used by a station in xRAN).
William, Matthew, Hammond and Berg teach packets transmission.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify William, Matthew  and  Hammond to us physical resource block (PRB) in a radio access network (RAN) as disclosed by Berg, such inclusion allows more flexibility because it does not require sending the physical resource block (PRB) every time (Berg [0060]). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the reference teach media packet processing.
Botsford et al.  (US 2016/0277473)
Luby et al. (US 2014/0201587)
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456             

/HANNAH S WANG/            Primary Examiner, Art Unit 2456